Citation Nr: 1040311	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right knee patellofemoral pain 
syndrome.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee patellofemoral pain 
syndrome.

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected cervical disc disease.

4.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected lumbar disc disease.

5.  Entitlement to an initial compensable rating for service-
connected right foot hammertoes.

6.  Entitlement to an initial compensable rating for service-
connected left foot hammertoes.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1988 and from 
February 2003 to November 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In February 2009, the Veteran and his wife presented testimony by 
means of video conferencing equipment at a hearing conducted at 
the Huntington RO before a Decision Review Officer (DRO).  In 
August 2010, the Veteran presented testimony at a personal 
hearing conducted at the Huntington RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  Transcripts of these personal 
hearings are in the Veteran's claims folder.

The Board observes that an August 2010 statement of the case 
(SOC) has been associated with the claims file that addresses six 
additional issues.  A review of the Veterans Appeals Control and 
Locator System (VACOLS) reveals that a Form 9 has been submitted 
with regard to the issue of entitlement to an increased rating 
for service-connected post traumatic stress disorder (PTSD) and 
that the Veteran has requested a travel board hearing with 
regards to this issue.  However, the Form 9 has not been 
associated with the claims file and the issue of entitlement to 
an increased rating for PTSD has not been certified to the Board.  
Accordingly, this matter is not currently before the Board for 
consideration, and the matter is REFERRED to the RO for 
appropriate action.  

The issues of entitlement to increased ratings for service-
connected cervical spine disc disease, lumbar spine disc disease, 
right hammertoes, and left hammertoes are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee is not productive of flexion limited 
to 60 degrees or extension limited to 5 degrees.

2.  The Veteran's left knee is not productive of flexion limited 
to 60 degrees or extension limited to 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2009).

2.  The criteria for a rating in excess of 10 percent for left 
knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for right and 
left knee patellofemoral pain syndrome.  In this regard, once 
service connection is granted and an initial disability rating 
and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not required.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided to the Veteran in July 2005 and in March 2006 
(Dingess) before service connection was granted in May 2006 was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  Nevertheless, after the Veteran disagreed with the 
initial ratings, a letter was sent to him in September 2008 which 
described how disability ratings are assigned and the criteria 
considered when rating his knee disabilities.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All available service treatment records, 
VA medical records, and all relevant private medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claims for increased ratings for his right and left 
knees.  The Veteran was also afforded VA examinations in April 
2006 and May 2009 in connection with his claims.  VA has further 
assisted the Veteran and his representative throughout the course 
of this appeal by providing them a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the claims.  For 
these reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

Additionally, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

The Veteran most recently underwent a VA examination wherein his 
knees were evaluated in May 2009.  38 C.F.R. § 3.159(c) (4).  As 
noted below, the Board finds that the VA examination obtained in 
this case is adequate, as it is predicated on a review of the 
Veteran's medical records, and it fully addresses the rating 
criteria that are relevant to rating the disability in this case, 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  In particular, 
range of motion findings were recorded and x-rays were taken.  
Although the Veteran's claims file was not available, the 
examiner indicated that she reviewed the Veteran's medical 
records.  Importantly, she addressed pertinent history pertaining 
to the Veteran's knees including the nature of his in-service 
injury (wear and tear and climbing in and out of trucks in Iraq 
in 2003).  Additionally, the examiner fully described the impact 
of the Veteran's knees on his occupational activities to include 
decreased mobility and that he was assigned different duties at 
work.  Accordingly, the Board concludes that the examination was 
adequate upon which to base a determination as it fully described 
the impact of the Veteran's knees in relationship to the rating 
criteria and how they affect his daily life and employment.  See 
Barr.

Moreover, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected knees since he was last examined.  38 C.F.R. 
§ 3.327(a).  The Board acknowledges the Veteran's August 2010 
hearing testimony wherein he contended that his knees had gotten 
worse.  The Board observes that the Veteran's representative 
asked if the Veteran's knees had gotten worse since his last 
examination in 2008.  However, as reflected above, the Veteran's 
most recent VA examination was in May 2009.  Moreover, the Board 
observes that during his February 2009 DRO hearing, the Veteran 
asserted that his knees had worsened since his last VA 
examination and he was afforded another one thereafter.  
Importantly, the Board finds it significant that the Veteran is 
essentially describing the same symptomatology that was addressed 
by the May 2009 VA examiner: increased pain, decreased mobility, 
popping, difficulty climbing steps, and instability.  Further, 
the Board observes that there is no objective evidence to support 
the Veteran's assertion that his knees are worse since May 2009.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, 
because the May 2009 VA examiner addressed the same contentions 
the Veteran made in 2010 and because there is no evidence that 
the Veteran's knees have materially changed in severity, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. §§ 3.159(c)(4), 3.327(a).   

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where 
a veteran appeals the initial rating assigned for a disability at 
the time that service connection for that disability is granted, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous . . 
. ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-
97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for disability 
of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  
(i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria 
provide for a 10 percent rating for slight recurrent subluxation 
or lateral instability of the knee; a 20 percent rating for 
moderate recurrent subluxation or lateral instability; and a 30 
percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 60 degrees, a 0 percent rating 
is provided; when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned.  38 C.F.R. § 4.71a, DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension of 
the leg.  When there is limitation of extension of the leg to 5 
degrees, a 0 percent rating is assigned; when the limitation is 
to 10 degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; when 
extension is limited to 30 degrees, 40 percent is assigned; and 
when it is limited to 45 degrees, 50 percent is assigned.  38 
C.F.R. § 4.71a, DC 5261.  

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

Degenerative arthritis is rated under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Id.  Pursuant to 
VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis 
could also be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59.  In the absence of limitation of motion, a 10 
percent rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where there 
is x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

In considering the evidence under the laws and regulations as set 
forth above, the Board finds that the Veteran is not entitled to 
increased ratings for his service-connected right and left knees.  
Specifically, flexion was not limited to 60 degrees and extension 
was not limited to 5 degrees.  

During the April 2006 VA examination, the Veteran reported that 
his left knee was worse than his right with pain, popping, 
locking, catching, tenderness, weakness, stiffness, swelling, and 
fatigability.  There was no heat or redness.  Flare-ups were 
caused by having his knees in one position for too long.  There 
were no dislocations, recurrent subluxations, constitutional 
symptoms or prosthesis for either knee.  His right knee did not 
interfere with his work but his left knee hurt worse as the day 
goes on with standing and lifting.  His knees did not impede his 
daily activities.  

Upon examination, there were no obvious deformities and the knee 
joints were stable with negative Lachman, McMurray, and drawer 
signs.  Right knee extension was 0 degrees and flexion was 130 
degrees.  Left knee extension was 0 degrees and flexion was 120 
degrees.  Both knees were unchanged with repetition.  There was a 
mild amount of discomfort with flexion and a moderate amount of 
crepitus of both knees.  X-rays showed minimal narrowing of the 
medial joint compartments and no significant joint effusion.  The 
impression was minimal degenerative narrowing of the medial joint 
compartments.  

During his May 2009 VA examination, the Veteran did not report 
deformity, instability, incoordination, dislocation or 
subluxation, or inflammation.  He did report giving way, pain, 
stiffness, weakness, decreased speed of joint motion, popping, 
weekly locking episodes, repeated effusions, and weekly severe 
flare-ups precipitated by stairs, increased weight bearing, and 
uneven ground.  The Veteran stated that he is able to stand for 
15-30 minutes and can walk for more than a fourth mile but not 
more than a mile.  He intermittently used a walking aid when on 
uneven ground.

Upon examination, the Veteran's gait was normal and there was no 
evidence of abnormal weight bearing.  The right knee was tender 
with no crepitation, mass behind the knee, clicks or snaps, 
grinding, instability, or patellar or meniscus abnormality.  The 
left knee was tender with clicks or snaps but no mass behind the 
knee, grinding, instability, or patellar or meniscus abnormality.  
Right knee flexion was 0 to 80 degrees with normal extension to 0 
degrees.  Left knee flexion was 0 to 70 degrees with normal 
extension to 0 degrees.  There was objective evidence of pain 
with active motion and after repetitive motion on both sides.  
There was no additional limitations after three repetitions of 
range of motion.  There was no joint ankylosis.  X-rays of the 
bilateral knees were of normal architectural alignment without 
any evidence of displaced fracture or dislocation.  The joint 
spaces were preserved and the surrounding tissue structures were 
unremarkable without any evidence of joint effusion.  The 
impression was no evidence of acute traumatic changes or any 
significant degenerative changes.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's knees is not warranted on 
the basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the assigned 10 percent rating for each knee, and 
no higher.  In this regard, the Board observes that the Veteran 
has complained of symptomatology such as pain, popping, 
stiffness, flare-ups and weakness.  However, the effect of this 
symptomatology is already contemplated in the currently assigned 
10 percent disability evaluations.  The Board observes that even 
after considering the findings of tenderness, crepitus, 
discomfort, and pain after flexion and extension testing, the 
Veteran's flexion and extension still do not meet the criteria 
for 0 percent ratings.  Accordingly, the Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, tend 
to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the Veteran's 
knees.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another diagnostic 
code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In this regard, the May 2009 VA examiner specifically indicated 
that there was no ankylosis so a rating under Diagnostic Code 
5256 is not warranted.  Further, there was no objective evidence 
of recurrent subluxation or lateral instability during either 
examination to warrant a rating under Diagnostic Code 5257.  
There was no evidence of removal or dislocation of the semilunar 
cartilage for ratings under Diagnostic Codes 5258-5259.  
Moreover, there was no evidence of impairment of the tibia or 
fibula or genu recurvatum for ratings under Diagnostic Codes 
5262-5263.  38 C.F.R. § 4.71a.  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating at any point during the 
instant appeal, no staged ratings are appropriate.  See Hart, 21 
Vet. App. 505.  Thus, the Board finds that the current 10 percent 
evaluations for each knee are appropriate and that there is no 
basis for awarding a higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5060, 5061. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's knee 
disorders are so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his knees reasonably describe the Veteran's disability 
level and symptomatology and he has not argued to the contrary.  
The criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263, 
reasonably describe the Veteran's disability level and 
symptomatology, and consequently his disability level is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate.  Moreover, the Veteran has not 
contended that his service-connected knees cause frequent periods 
of hospitalization or marked interference with his employment and 
such is not shown by the evidence of record.  The Board observes 
that the Veteran works full-time as an operator.  During his May 
2009 VA examination, he reported missing one week in the last 
year due to pain and doctor's appointments.  He indicated that he 
changed jobs from rigging hand to operator due to his inability 
to perform his job due to his service-connected disabilities.  
The examiner indicated that the Veteran had significant effects 
on his occupation including decreased mobility, problems with 
lifting and carrying, decreased strength, pain, and traveling.  
He reported severe problems with exercise, recreation, traveling, 
and driving.  Although the effects on the Veteran's occupation 
were described as significant, the Board finds it noteworthy that 
the Veteran only missed one week of work.  Further, although he 
testified that he does not seek treatment as often as he would 
like because he does not want to miss work, he added that his 
employer worked with him fairly well to accommodate his 
disabilities.  For these reasons, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right knee patellofemoral pain 
syndrome is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee patellofemoral pain 
syndrome is denied.


REMAND

Cervical and lumbar disc disease

During his August 2010 hearing, the Veteran testified that his 
service-connected cervical disc disease and lumbar disc disease 
have increased in severity since his June 2008 VA examination.  
In particular, the Veteran testified that his neck and back have 
worsened because he now must drive a longer distance for his job 
because he is no longer home based.

A May 2009 VA treatment entry reflected that the Veteran 
complained of neck and low back pain that seemed to be worse.  
The Veteran reported that he had been taken ibuprofen for pain 
without relief and that the pain will occasionally keep him 
awake.  He requested a muscle relaxer.  

The Board concludes that because there is objective evidence 
indicating that is neck and back may have increased in severity 
since the VA examination, a remand is necessary to afford the 
Veteran an adequate examination.  38 C.F.R. § 3.327(a); see Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.); Green v. 
Derwinski, 1 Vet. App. 121 (1991)(The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the claimant.); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (Where the evidence of record 
does not reflect the current state of the claimant's disability, 
a VA examination must be conducted.). 

Hammertoes

In his June 2006 notice of disagreement (NOD), the Veteran 
asserted that he is entitled to a 10 percent rating for each foot 
because his hammertoes affect all his toes on both feet.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5282.  He testified during his 
August 2010 hearing that there is curvature to many of his toes, 
he has pain in his feet, and that they are sensitive to cold 
temperatures.

The May 2006 rating decision referenced a physical evaluation 
board notation that the Veteran had bilateral pes cavus.  The 
April 2006 VA examination reflected that the Veteran had 
hammertoe repair of his right foot on the second, third, and 
fourth digits in February 2004.  Upon examination, hammertoe 
digits were seen on the left foot, most pronounced in the second 
and fourth digits.  There was scarring on the right second, 
third, and fourth digits that was barely visible.  There was mild 
hammertoe deformity of the second and third digits of the right 
foot.  The Veteran was observed to have high arches with normal 
Achilles alignment.  There was also x-ray evidence of minimal 
hallux valgus.  The Veteran has not had a VA examination for his 
service-connected hammertoes since 2006.

The Board concludes that the April 2006 VA examination is 
inadequate upon which to base a determination.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran 
was noted to have pes cavus during service, there was no 
indication of such on his April 2006 examination; only that he 
had high arches.  Further, it is unclear whether all the 
Veteran's toes are hammertoes.  In this regard, the Board is 
unclear whether the examiner was indicating that the Veteran had 
hammertoes on all toes of his left foot with those most 
pronounced in the second and fourth digits, or if hammertoes were 
only present in the second and fourth digits.  Accordingly, the 
Board concludes that an examination is necessary to clarify if 
all of the Veteran's toes are hammertoes and whether he has pes 
cavus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records 
from the Clarksburg facility for treatment 
since July 2009.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
cervical disc disease and lumbar disc 
disease.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected cervical spine and lumbar 
spine.  The examiner should also comment as 
to the impact of cervical spine and lumbar 
spine on the Veteran's daily activities and 
his ability to maintain employment.  

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
bilateral hammertoes.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.   In 
particular, the examiner should address 
whether all of the Veteran's toes are 
hammertoes and whether he has pes cavus.  The 
examiner should also address whether the 
scars on the Veteran's second, third, and 
fourth toes of his right foot are painful.  
The examiner should also comment as to the 
impact of hammertoes on the Veteran's daily 
activities and his ability to maintain 
employment.  

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


